Citation Nr: 9919817	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-05 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea.

2.  Entitlement to service connection for a bilateral hearing 
loss.

3.  Entitlement to a compensable rating for service-connected 
perforated right eardrum.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
September 1976, and from September 1977 to October 1980.

This appeal arises from a August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claims for the 
appealed issues.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
obstructive sleep apnea is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

2.  The claim of entitlement to service connection for a 
bilateral hearing loss is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

3.  The veteran's perforated right eardrum is manifested by 
severe diffuse scarring and an old perforation.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
obstructive sleep apnea is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim for service connection for a 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The criteria for a compensable rating for a perforated 
right eardrum have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.87a, Diagnostic Code 
6211 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases, including 
organic diseases of the nervous system, may be presumed to 
have been incurred during service if they become manifest to 
a compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A.  Obstructive sleep apnea

The Board notes the various statements of the veteran, which 
the Board construes as a contention that his obstructive 
sleep apnea existed prior to his entry onto active duty, and 
was aggravated thereby.

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(a); see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).  The presumption of aggravation is not applicable 
unless the preservice disability underwent an increase in 
severity during service.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).  The determination of whether a 
preexisting disability was aggravated by service is a 
question of fact.  See Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  In deciding a claim based on aggravation, after 
having determined the presence of a preexisting condition, 
the Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether such worsening constitutes an increase in disability.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

However, as noted below, there is no medical evidence of 
record which indicates that obstructive sleep apnea was 
diagnosed either prior to or during the veteran's military 
service, or until many years thereafter.  Thus, there can be 
no service aggravation of a disease where there is no 
evidence the disease existed prior to or during active duty 
service, or during any applicable presumptive period.

The veteran's service medical record contain his June 1972 
physical examination report, which indicated that, upon 
clinical evaluation, his neurologic system was found to be 
normal.  A September 1974 report of a neurological evaluation 
for suspected seizures indicated that an electroencephalogram 
after 24 hours of sleep deprivation was completely normal.  
The report noted that during his seven day hospitalization he 
was without seizure activity, that no abnormal physical 
findings had been noted, and no abnormal behavior was noted.  
The attending physician indicated it was "felt the [veteran] 
has had a thorough neurological evaluation without 
abnormalities."  He was determined to be fit for full duty.  
The diagnosis was no organic disease nor seizure.

An August 1976 release from active duty physical examination 
report indicated that, upon clinical evaluation, his 
neurologic system was found to be normal.  An August 1978 
periodical physical examination report also indicated that, 
upon clinical evaluation, his neurologic system was found to 
be normal.  An April 1984 Air Force Reserve enlistment 
physical examination report also indicated that, upon 
clinical evaluation, his neurologic system was found to be 
normal.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

VA treatment records from March 1991 through March 1997 were 
considered.  The first medical evidence of sleep apnea 
appears in October 1995 treatment records, some fifteen years 
after the veteran's discharge from active duty.  There is no 
medical opinion contained in these reports, however, which 
relates any obstructive sleep apnea with the veteran's active 
duty military service, or any incident of that service.

A July 1998 VA neurological examination report contains a 
diagnosis of obstructive sleep apnea.  There is no medical 
opinion contained in this report, however, which relates any 
obstructive sleep apnea with the veteran's active duty 
military service, or any incident of that service.  The 
examiner, after a thorough review of the veteran's service 
medical records, including the September 1974 report of a 
neurological evaluation for suspected seizures, assured the 
veteran that this report did not constitute evidence that a 
sleep disorder was under investigation during his active duty 
military service.

Indeed, the only evidence of record which alleges that the 
veteran's obstructive sleep apnea was incurred in or 
aggravated by service are the veteran's own statements in the 
various documents he has submitted while advancing his claim.  
However well-intentioned those statements may be, the Board 
notes that the veteran, as a lay person, is not qualified to 
offer opinions regarding the diagnosis or etiology of 
obstructive sleep apnea; such determinations require 
specialized knowledge or training, and, therefore, cannot be 
made by a lay person.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993), in which the Court held 
that a veteran does not meet his or her burden of presenting 
evidence of a well grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer medical 
opinions.  Where, as here, the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible is required in order for the claim to be well 
grounded.  LeShore v. Brown, 8 Vet. App. 406, 408 (1995).

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim for service connection requires medical 
evidence of a nexus between an inservice injury or disease 
and a current disability in order to be plausible, or of a 
pre-existing condition and aggravation of that condition, as 
noted above, and no such evidence has been submitted, the 
veteran's claim for service connection for obstructive sleep 
apnea must be denied as not well grounded.  See Epps, supra.

B.  A bilateral hearing loss

Service connection for hearing loss is circumscribed by 
38 C.F.R. § 3.385, as follows:

For purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a 
disability when the auditory 
thresholds in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 
hertz, is 40 decibels or greater; or 
when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech 
recognition scores using the 
Maryland CNC Test are less than 94 
percent.

The veteran's June 1972 pre-enlistment physical examination 
report indicates an audiological examination indicated that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
X
25
LEFT
25
15
20
X
25

A note to that report indicates defective hearing.

An August 1972 report indicates the veteran was fitted with 
and supplied ear plugs.

An August 1976 release from active duty physical examination 
report indicates an audiological examination indicated that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
20
LEFT
25
25
25
20
15

An August 1978 periodical physical examination report 
indicates an audiological examination indicated that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
25
20
LEFT
20
30
30
20
20

A noted to that report indicates the veteran's hearing was 
within normal limits.

Based on the evidence of record, and applying 38 C.F.R. 
§ 3.385, the veteran clearly did not experience documented 
hearing loss for VA purposes during his active duty military 
service.  See 38 C.F.R. § 3.385.

No medical evidence has been introduced indicating the 
manifestation of a bilateral sensorineural hearing loss to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service.  See 38 C.F.R. § 3.309(a); 
Opinion of the Under Secretary for Health, Characterization 
of High Frequency Sensorineural Hearing Loss (Oct. 1995).

However, the lack of any evidence of hearing loss disability 
at separation is not fatal to the veteran's claim.  Laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  The key issues are whether the veteran currently 
satisfies the criteria of 38 C.F.R. § 3.385, and whether 
there is medical evidence linking the current hearing loss 
disability to the veteran's period of active service.  As 
noted by the Court:

Where the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometry test results reflecting an 
upward shift in test thresholds in 
service, though still not meeting the 
requirements for a "disability" under 
38 C.F.R. § 3.385, and (b) post-service 
audiometry testing produces findings 
meeting the requirements of 38 C.F.R. 
§ 3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

An April 1984 enlistment physical examination report for the 
Air Force Reserve indicates an audiological examination 
indicated that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
20
20
LEFT
20
20
25
20
25

A July 1998 VA audiological examination report indicated that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
20
30
LEFT
15
20
25
20
30

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 25 decibels for the right ear and 23 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 
100 percent in the left ear.  The veteran denied any 
complaint of tinnitus.  The diagnosis was hearing within 
normal limits with a mild sensori-neural loss for frequencies 
greater than 3000 hertz in the right ear, and hearing within 
normal limits with a mild sensori-neural loss for 4000 hertz 
and 8000 hertz in the left ear.

The veteran's current bilateral hearing clearly does not meet 
the regulatory threshold requirements for a current hearing 
disability for VA purposes.  The veteran's pre-service 
bilateral hearing loss also did not meet the regulatory 
threshold requirements for a hearing disability for VA 
purposes either prior to or during his active duty military 
service.  There is also no medical evidence of a nexus 
between his present bilateral hearing loss and his active 
duty military service.  As the Court has held, the veteran 
has an obligation to submit competent medical evidence of a 
nexus between his present bilateral hearing loss and his 
military service.  Lay testimony cannot provide such medical 
evidence because lay persons are not competent to offer 
medical opinions.  See Boyer v. West, 11 Vet. App. 477, 478 
(1998); Wade v. West, 11 Vet. App. 302, 304-306 (1998); see 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espirutu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim for service connection for a hearing loss 
requires medical evidence of a current hearing disability for 
VA purposes, and a nexus between an inservice injury or 
disease and the current hearing disability in order to be 
plausible, as noted above, and no such evidence has been 
submitted, the veteran's claim for service connection for a 
bilateral hearing loss must be denied as not well grounded.  
See Epps, supra.

C.  Conclusion

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's service connection claims on the merits, 
while the Board has concluded that the claims are not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

II.  A compensable evaluation for perforated right eardrum

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court has 
held that when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes the rating for the veteran's service-connected 
perforated right eardrum is effective February 18, 1997, the 
date of the veteran's application for compensation.  Thus, 
the Board will consider whether a higher rating is warranted 
subsequent to that date.

A July 1998 VA ear examination report indicates that, upon 
physical examination, severe diffuse scarring of the right 
eardrum was found, with an old perforation.  No acute 
inflammation or discharge was found in the auditory canal.  
The diagnosis was focal scarring of the right ear with old 
perforation.

Disabilities of the ear are rated in accordance with 
38 C.F.R. § 4.87a, Diagnostic Codes (DC) 6200-6260.  
Perforation of the tympanic membrane is rated in accordance 
with DC 6211, which provides that such disability will be 
evaluated as being 0 percent, or noncompensable.  This is the 
only allowable evaluation for this disorder.  Thus, a 
compensable evaluation is not warranted.

Accordingly, the preponderance of the evidence is against a 
compensable evaluation for this disability, and the veteran's 
claim for that benefit must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for obstructive sleep apnea is denied.

Service connection for a bilateral hearing loss is denied.

A compensable rating for service-connected perforated right 
eardrum is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

